DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 08/25/2022. Claims 1-6 and 8-20 are pending in the current office action. Claims 1-4, 8, 10-12, 14-17, and 20 have been amended by the applicant and claim 7 is newly cancelled. 

Status of the Rejection
All prior claim objections are withdrawn in view of the amendments. However, new claim objections are necessitated by the amendments. 
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. However, new grounds of rejection under 35 U.S.C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 102 and 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments that incorporated the limitations of prior claim 7 into claim 1. 
The non-statutory double patenting rejection has been withdrawn in view of the amendments to claim 1 and the abandoned status of application 16942351.
Claim Objections
Claims 1, and 13-14 are objected to because of the following informalities: 
Claim 1: please amend line 1 on page 2 to recite “the ion-sensitive glass layer”. 
Claim 13, line 2: please amend to recite “[[an]]the upper side of the substrate”. 
Claim 14, line 3: please amend to recite “[[an]]the upper side of the substrate”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 15-18, Claim 15 recites “the ion-sensitive membrane”, “the-ion sensitive element”, “the dominant layers”, and “the ion-sensitive glass membrane”. Each of these limitations lack antecedent basis. It is further unclear if the ion-sensitive membrane, element, and/or glass membrane are the same as the “ion-sensitive glass layer” previously cited in claim 1. It is still further unclear what is considered the “dominant layers”. Claims 16-18 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claim 15. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3-4, 6, 8-10, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Szonntagh et al. (US 4,280,889 A) in view of Hiroshi et al. (JPS5244692A, machine translation).
Regarding claims 1 and 8, Szonntagh discloses a measurement unit for an ion-sensitive solid-state electrode for measuring pH in a measurement solution (a solid-state ion concentration measuring electrode for measuring pH [abstract, Claim 1]), the measurement unit comprising: 
an ion-sensitive glass layer with a first ring-shaped contact surface (outer layer 20 is a pH sensitive glass wherein the outer surface of the outer layer 20 that contacts the potting compound 18 is the “first ring-shaped contact surface” since the structure is circular with disk shaped layers the outer edge of the outer layer 20 makes a “ring shape” [Col. 2:60 - Col. 3:6; Fig. 2]);
an electrically conducting layer that directly or via at least one intermediate layer adheres to the ion-sensitive glass layer (first layer 4 adheres to the outer layer 20 through intermediate layers 6 and 8; or alternatively second layer 6 adheres to the outer layer 20 through intermediate layer 8 [Col. 2:60 - Col. 3:6; Fig. 2]);
a substrate that adheres to the electrically conducting layer and is provided with a second ring-shaped contact surface (substrate 2 adheres to the electrically conducting layer(s) 4/6 wherein the outer surface of the substrate 2 that contacts the potting compound 18 is the “second ring-shaped contact surface” since the structure is circular with disk shaped layers the outer edge of the substrate 2 makes a “ring shape” [Col. 2:60 - Col. 3:6; Fig. 2]), and with a holding member that is provided with a first ring-shaped sealing surface, a second ring-shaped sealing surface, and an annular section (socket shell 12 that includes potting compound 18 is a “holding member” that comprises a “first ring-shaped sealing surface” where it contacts the outer layer 20, a “second ring-shaped sealing surface” where it contacts the substrate, and the remainder of the potting compound 18 is an “annular section” [Col. 2:50 - Col. 3:6; Fig. 2]),
wherein the first ring-shaped sealing surface is sealingly connected to the first ring-shaped contact surface (the outer edge of outer layer 20 makes contact with the inner surface of the potting compound 18 [Fig. 2]),
wherein the second ring-shaped sealing surface is connected to the second ring-shaped contact surface of the substrate (the outer edge of the substrate 2 makes contact with the inner surface of the potting compound 18 [Fig. 2]), 
wherein the first and second ring-shaped sealing surfaces of the holding member are sealingly connected by the annular section (the inner surfaces of the potting compound 18 are sealingly connected by the remainder of the potting compound 18 that forms the annular section [Fig. 2]),
wherein the substrate is disc shaped, having an upper side facing a lower side of the holding member and a lower side facing an upper side of the ion-sensitive glass layer, the ion-sensitive glass [layer] having a lower side that faces the measurement solution (substrate 2 has an upper side facing a lower inside surface of the potting compound 18 and a lower side facing an upper side of the pH sensing outer layer 20 wherein the lower side of the outer layer 20 faces the measurement solution [Col. 2:60 - Col. 3:5; Fig. 2]). 
Szonntagh is silent on a stepped profile and thus fails to expressly teach wherein “the first ring-shaped contact surface is located on the upper side of the ion-sensitive glass layer and the second ring-shaped contact surface is located on the upper side of the substrate”, of instant claim 1, and “wherein the layered structure has a first stepped profile with the ion-sensitive glass layer having a diameter that is larger than a diameter of the substrate, which stepped profile of the layered structure complements a second stepped profile provided at the lower side of the holding member”, of instant claim 8. 
Hiroshi discloses a pH sensing electrode [Para. 0002] wherein the electrode includes a disc shaped pH sensitive glass membrane 20 that is connected to a disc shaped substrate electrode 21/22 wherein the pH sensitive glass membrane 20 has a diameter larger than the diameter of the substrate electrode [bottom of Pg. 6; Fig. 3]. Hiroshi further teaches wherein the “holding member” 25 that holds the layered structure together includes a first ring-shaped contact surface that is located on the upper side of the ion-sensitive glass layer (i.e., the top part of 20 that is exposed to the holding member 25) and a second ring-shaped contact surface that is located on the upper side of the substrate (i.e., the top part of substrate electrode 21/22 that is exposed to the holding member 25) [see Fig. 3] wherein the layered structure has a stepped profile that interfaces with the stepped profile of the holding member 25 [see Fig. 3]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the design of the layered structure and potting compound disclosed by Szonntagh to instead utilize a stepped profile whereby the outer layer 20 has a diameter larger than the substrate, conductive, and/or intermediate layers and the potting compound 18 has a matching stepped profile because Hiroshi discloses that such structure is known in the art as a design suitable for ion-selective pH sensors. Furthermore, differences in shape will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant [MPEP § 2144.04(IV)(B)]. Therefore, it would have been a matter of choice to use stepped profile for securing the layered structure in the potting compound which a person of ordinary skill in the art would have found obvious, especially in view of the teachings of Hiroshi. 
Regarding claims 3-4, Szonntagh further discloses wherein device comprises the at least one intermediate layer, which includes a solid-state electrolyte, of instant claim 3, and wherein the solid-state electrolyte of the at least one intermediate layer is configured to conduct ions of the electrically conducing layer, of instant claim 4 (third layer 8 is silver chloride, which is a solid-state electrolyte, the entire purpose of an electrolyte material is to conduct ions and thus the solid-state electrolyte layer is configured to conduct ions of the electrically conductive layer(s) 4/6 [Col. 3:1-27; Fig. 2; Claims 1 and 3]). 
Regarding claim 6, Szonntagh further discloses wherein at least one of the first and second ring-shaped sealing surfaces or the first and second ring-shaped contact surfaces form circular closed loops that are arranged concentrically or offset from one another (the contact surfaces at the outer edge of 20/2 and the sealing surfaces at the inner surface of 18 that make contact with the outer edge of 20/2 are offset from one another (i.e., spaced apart by the width of layers 4/6/8) [Fig. 2]; the stepped profile contact surface as modified by Hiroshi above would necessarily meet the limitations of claim 6 as outlined in the rejection of claims 1/8 above). 
Regarding claim 9, Szonntagh further discloses wherein the first ring-shaped sealing surface of the holding member is arranged in a first plane and the second ring-shaped sealing surface of the holding member is arranged in a second plane; and wherein the first and second planes are aligned in parallel to the substrate, with a distance between one another that corresponds approximately to a combined thicknesses of the substrate, the electrically conducting layer and, if present, the at least one intermediate layer (the contact surfaces at the outer edge of 20/2 and the sealing surfaces at the inner surface of 18 that make contact with the outer edge of 20/2 are arranged in a first and second plane, respectively, that are aligned parallel with the thickness direction of the substrate wherein the distance between the surfaces correspond to the thickness of the substrate 2, conductive layer(s) 4/6, and intermediate layer(s) 6/8 [see Fig. 2]; the stepped profile contact surface as modified by Hiroshi above would necessarily meet the limitations of claim 6 as outlined in the rejection of claims 1/8 above). 
Regarding claim 10, Szonntagh further discloses wherein the first ring-shaped sealing surface and the first ring-shaped contact surface, and the second ring-shaped sealing surface and the second ring-shaped contact surface, are bonded with one another respectively by either of the following materials: a) diffused material of the bonded first ring-shaped sealing and contact surfaces and the bonded second ring-shaped sealing and contact surfaces (the contact surfaces at the outer edge of 20/2 and the sealing surfaces at the inner surface of 18 that make contact with the outer edge of 20/2 are joined together and inherently comprise some diffused material between the surfaces that promote the adhesion between the surfaces as the potting compound is applied to “encapsulate” and subsequently forms a “moisture-proof barrier” [Col. 2:50-59]; the stepped profile contact surfaces as outlined in the rejection of claims 1/8 above would also comprise contact surfaces at each step that forms bonds between the inner surface of 18 and the outer edges of 20/2). 
Regarding claim 14, Szonntagh further discloses wherein the holding member has a tubular or annular form with a cavity that is filled and sealed with a molding compound, which molding compound covers the upper side of the substrate and laterally adjoins the connected second ring-shaped sealing surface and the second ring-shaped contact surface (the socket shell 12 has a tubular or annular form with a cavity that is filled with the potting compound 18 wherein the potting compound 18 covers an upper side of the substrate 2 and laterally adjoins the outer edge of the substrate 2 and the inner edge of the potting compound 18 [Col. 2:50 - Col. 3:6; Fig. 2]). The Applicant is advised that the limitation “filled and sealed” is a product-by-process limitation. There is no apparent difference between the apparatus as claimed and the prior art as taught by Szonntagh in view of Hiroshi wherein the potting compound is applied to “encapsulate” and subsequently forms a “moisture-proof barrier” [Col. 2:50-59]. See MPEP 2113. 
Regarding claim 15, the limitations “the ion-sensitive glass layer is held under compressive stress over a whole range of specified operating temperatures of the measurement unit by...” are interpreted as functional limitations that fail to further limit the structure of the claimed invention. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [See MPEP 2114]. In the instant case, as outlined in the 112(b) rejection above, the device is configured to and capable of being held under compressive stress by simply applying external pressure to the device and/or simply elevating the “operating temperatures” such that the thermal expansion of the materials creates compressive stresses (i.e., option (a) of instant claim 15). Szonntagh further discloses wherein materials with differing thermal expansions are used such that the mismatched thermal expansion coefficients cause differential expansion therebetween and thus would inherently cause compressive stresses [Col. 3:46-52; Claims 5, 7, 20, 36] and thus the device is configured to and capable of being held under compressive stresses according to options (c) and/or (d) of instant claim 15. 
Regarding Claims 16-18, modified Szonntagh discloses the limitations of claim 1 as discussed previously. 
Szonntagh is silent with regards to the thermal expansion coefficient of the outer layer 20 “ion-sensitive glass layer” compared with the thermal expansion coefficient of the substrate or holding member and thus fails to teach the limitations of claims 16-18.
However, Szonntagh does teach wherein a combination electrode can be formed with an integrated reference electrode wherein the components of the device including the substrate, conductive layers 4/6 and intermediate layer 8 have a thermal expansion coefficient that is mismatched with the thermal expansion coefficient of the glass membrane wherein such mismatched expansion coefficients allow for the production of microscopic cracks that provide for an ion conductive pathway [Col. 2:28-50; Col. 3:46-52; Claims 5, 8, 20, 36, 39-40]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal expansion coefficients such that the outer layer 20 (“ion-sensitive glass layer”) is smaller than the thermal expansion coefficient of the substrate (“substrate”) and/or potting compound (“holding member”) because Szonntagh teaches that a mismatched thermal expansion coefficient allows for the production of microscopic cracks that provide for ion conductive pathways [Col. 2:28-50; Col. 3:46-52; Claims 5, 8, 20, 36, 39-40]. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be further obvious to one skilled in the art at the time of the claimed invention to modify the amount of difference in thermal expansion coefficients between the respective elements (i.e., 1-12.5% difference) to yield an expected result of forming microcracks for ion conduction. 
The Applicant is advised that the limitations “wherein formation of the ion-sensitive glass layer and the substrate are connected or deposited upon one another at a first temperature above a maximum operating temperature of the measurement unit” and “wherein the ion-sensitive glass layer and the holding member are connected to one another at a second temperature above a maximum operating temperature of the measurement unit” are product-by-process limitations. There is no apparent difference between the apparatus as claimed and the prior art as taught by Szonntagh [MPEP 2113]. 
Regarding claim 19, Szonntagh discloses a pH-sensitive solid-state electrode (solid-state ion concentration measurement electrode for measuring pH [abstract; claim 1]) comprising, in combination: 
an electrode (the entire electrode depicted in Fig. 2); and
a measurement unit according to claim 1 (see the rejection of claim 1 above). 

Claims 2, 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Szonntagh in view of Hiroshi, as applied to claim 1 above, and further in view of Fog et al. (US 4632732 A). 
Regarding claims 2 and 5, modified Szonntagh discloses the limitations of claim 1 as discussed previously. 
Szonntagh further disclose wherein the substrate includes at least one or more of the following materials…glass or ceramic (substrate 2 is formed of an electrically insulating material including a glass or ceramic [Col. 2:66-67; claims 1 and 5]). Szonntagh further teaches wherein the ion-sensitive glass layer includes a glass, that conducts ions of the electrically conducting layer (the outer layer 20 is a pH sensitive glass that conducts ions [Col. 3:4-6]). 
Szonntagh is silent on the material used for the potting compound 18 (“holding member”) and is further silent on the first layer 4 and second layer 6 being formed of a material with a reduction potential of at least 1.0V. Szonntagh therefore fails to teach “the holding member includes ceramic or glass”, and “the electrically conducting layer includes a metal or metal alloy with a reduction potential of at least 1.0 V”, of instant claim 2, and wherein the electrically conducting layer includes lithium or a lithium alloy as metal or metal alloy with a reduction potential of at least 1.0 V, and wherein ions of the electrically conducting layer are lithium ions”, of instant claim 5. 
Fog discloses a pH-sensitive ion-selective electrode [abstract] wherein the enclosure is formed of an electrically insulating material [Col. 8: 21-25]. Fog further discloses wherein the measuring electrode can comprise a pH-sensitive silica glass that contains lithium ions and the solid contact material (i.e., conductive material) is made from lithium metal or a lithium intercalation alloy [Col. 4:33-38; Col. 5:50-60]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the generically disclosed potting compound and the conducting compound disclosed by Szonntagh with a glass or ceramic material for the potting compound and a lithium metal or lithium alloy intercalation compound because Fog teaches that these materials are suitable for holder materials and conducting electrodes, respectively. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Examiner notes that Fog teaches the enclosure that bonds the layers is made of an “electrically insulating” material [Col. 8:21-23] while Szonntagh expressly teaches that glass and ceramics are electrically insulating materials [Col. 2:66-67; Claims 1 and 5]. Furthermore, the Office holds the position that lithium metal and/or lithium intercalation alloys will have a reduction potential of at least 1.0 V as required and supported by instant claim 5. 
Regarding claim 13, modified Szonntagh discloses the limitations of claim 1 as discussed previously. 
Szonntagh is silent on the use of a thermal sensor and thus fails to expressly teach “an electrical module connected to a thermal sensor, placed on an upper side of the substrate”. 
Fog further teaches wherein the pH sensing electrode can comprise an electronic amplifying means 27 (“electrical module”) and a temperature sensor 28 (“thermal sensor”) that are provided on top of a substrate material 25 [Col. 8:27-37; Fig. 7]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Szonntagh to include an electronic amplifying means and a temperature sensor on the upper side of the substrate because including such components would provide the obvious and predictable result of amplifying the signal from the electrode and providing a temperature reading of the pH-sensor. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
Regarding claim 20, Szonntagh further discloses wherein device comprises the at least one intermediate layer, which includes a solid-state electrolyte (third layer 8 is silver chloride, which is a solid-state electrolyte, the entire purpose of an electrolyte material is to conduct ions and thus the solid-state electrolyte layer is configured to conduct ions of the electrically conductive layer(s) 4/6 [Col. 3:1-27; Fig. 2; Claims 1/3]). 


Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Szonntagh in view of Hiroshi, as applied to claim 1 above, and further in view of Voigtlander et al. (US 20170057859 A1). 
Regarding claims 10-12, modified Szonntagh discloses the limitations of claim 1 as outlined previously. 
Although Szonntagh discloses the bonded contact/surfaces with diffused material, Szonntagh is silent with regards to the use of a bonding material to bond the layered structure and the potting compound 18 as required by claims 10-12. 
Voigtlander discloses a method for producing a pH sensor for detecting the pH value of a measuring fluid [Para. 0003] wherein a method of joining the components of a pH sensing electrode is by introducing a glass coating between components [Para. 0029]. Voigtlander discloses that providing a coating of glass between the components to be connected allows for the heating and melting of the glass preform thereby joining the components together by melting and curing the glass coating [Paras. 0029-0031]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Szonntagh that is silent with regards to the use of a bonding material to incorporate a glass coating as a bonding layer between the layered stack and the potting compound 18 because Voigtlander teaches that such bonding material is suitable as a preform that can be melted and solidified to create a bond between elements of a pH sensor [Paras. 0029-0031] and thus would provide the obvious and predictable result of bonding the regions between the substrate 2, outer layer 20, and the potting compound 18. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Response to Arguments
Applicant's arguments/amendments filed 08/25/2022 with respect to the objections to the claims and the 35 U.S.C. § 112(b) rejection have been fully considered and are persuasive. The prior objections to the claims and rejections under 35 U.S.C. § 112(b) have been withdrawn due to proper amendments remedying the issue moot. 
Applicant’s arguments, see Remarks Pgs. 9-13, filed 08/25/2022, with respect to the prior 35 U.S.C. § 103 rejection of claim 7, now incorporated into claim 1, have been fully considered and are not persuasive. 


Applicant’s Argument #1
Applicant argues on Pgs. 11-12 that Hiroshi does not disclose a disc-shaped substrate that adheres to the electrically conductive layer and only teaches an electrically conductive layer. Applicant further argues that the office action argues the combination of elements 21/22 of Hiroshi form the disc-shaped substrate but rather at best Hiroshi discloses only a glass film or membrane with a layer of metallic paint for bonding the lead wire. Applicant further argues that Hiroshi does not disclose a second ring-shaped contact surface which is located on the upper side of the substrate. 
Examiner’s Response #1
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Szonntagh teaches all of the structural elements as outlined in the rejection of record but it silent only to the stepped profile (and the subsequent contact surfaces that result from the stepped profile). The rejection of record does not suggest bodily incorporating the structure of Hiroshi, but rather to incorporate the teachings of the stepped profile to the structure already present in Szonntagh. Hiroshi discloses that such structure is known in the art as a design suitable for ion-selective pH sensors and would provide the obvious and predicable benefit of more securely bonding the elements to the potting compound by increasing the surface area contact between the potting compound and the elements. Furthermore, it would have been a matter of choice to use stepped profile for securing the layered structure in the potting compound because a not-stepped and a stepped profile are each well-known in the art and a person of ordinary skill in the art would have found each structure obvious, especially in view of the teachings of Hiroshi. Although not relied upon in this rejection, the stepped profiled is further obvious in view of JPS58191558 and US 4440620 A (both cited in IDS) which also clearly show the use of either a non-stepped or a stepped profile in the sensor. 


Applicant’s Argument #2
Applicant argues on Pgs. 12-13 that the remaining dependent claims are patentable by virtue of their dependency from independent claim 1. 
Examiner's Response #2
Examiner respectfully disagrees. Claim 1 remains rejected as outlined above. Since no arguments have been provided regarding the rejection of the dependent claims or the validity of the remaining teaching references, these rejections are also maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795